DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 15, 2022 was considered by the examiner.

Specification Objections
Examiner withdraws the specification objections based upon Applicant’s amendment to the specification except for those listed below
The disclosure is objected to because of the following informalities:
Figures 7’s element 182 is not discussed in the specification. 
Appropriate correction is required.

	
	

Claim Rejections - 35 USC § 112(d)
Examiner withdraws the 35 USC § 112(d) based upon Applicant’s cancelation of claims 11-13, and amendment to claim 14.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the “power system” and the “semiconductor device”. There is no structural relationship claimed. At the end of claim 14 Applicant merely stated the semiconductor device is integrated into the power system. How is it integrated? Would sharing a ground wire work? What does it mean to be integrated? One of ordinary skill in the art 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hitora et al. (WO 2016-013554 A1) by means of US 2017/0200790 A1 as the English translation of the WO document (“Hitora”).
Examiner notes the US PgPub is a 371 of the WO document.
Regarding claim 1, Hitora teaches at least in figure 11:
an n-type semiconductor layer (101a-b); 
an electrode (105a); and
two or more p-type semiconductors (102) that are provided between the n-type semiconductor layer (101a-b) and the electrode (105a),
the n-type semiconductor layer (101a-b) containing gallium (¶¶ 0002-09, 0064-66), 
wherein the two or more p-type semiconductors (102) include a mixed crystal (¶ 0004, where p-type α-(AlxGa1-x)2O3 is a known material; ¶ 0119, where p-type semiconductor is made from the same material as n-type semiconductor with different doping; ¶ 0059, where semiconductor films may be polycrystalline or single crystal;  ¶ 0060, where the semiconductor is an oxide semiconductor and can include InxAlyGazO3 in a proportion what will allow for AlyGazO3. Based upon Applicant’s specification at ¶ 0030, the material taught by Hitora for the semiconductor layer are the same materials disclosed when Applicant discusses mixed crystal. Therefore, Hitora teaches this limitation).
Wherein a number of the two or more p-type semiconductors (102) is equal to or more than three (a plurality are shown in figure 11), and 
Wherein the two or more p-type semiconductors (102)  are embedded in the n-type semiconductor layer (101a).
Regarding claim 2, Hitora teaches at least in figure 11:
wherein the two or more p-type semiconductors (102) are protruded in the electrode (105a) (where 102 protrudes into 105a, and 105a protrudes into 102).
Regarding claim 3, Hitora teaches at least in figure 11:
wherein the n-type semiconductor layer (101a-b) contains an oxide semiconductor as a major component (¶ 0064-66, where the semiconductor layers can be gallium oxide in either alpha or beta form).
Regarding claim 4, Hitora teaches at least in figure 11:
wherein the n-type semiconductor layer (101a) contains a crystalline oxide semiconductor (¶ 0064-66), and 
wherein the crystalline oxide semiconductor (¶ 0064-66) has a corundum structure or a hexagonal structure (¶ 0064-66).
Regarding claim 5, Hitora teaches at least in figure 11:
wherein the two or more p-type semiconductors are an oxide semiconductor (figure 11 element 102), and 
wherein the oxide semiconductor contains one or more metals selected from Group 13 and Group 9 of the periodic table (¶¶ 0064-66, where Ga, In, Al can be used and it can be doped with Co, and Rh).
Regarding claim 6, Hitora teaches at least in figure 11:
wherein the two or more p-type semiconductors are an oxide semiconductor (102), and 
wherein the oxide semiconductor contains gallium (¶¶ 0064-66).
Regarding claim 7, Hitora teaches at least in figure 11:
wherein the two or more p-type semiconductors (102) are crystalline oxide semiconductors  (¶ 0064-66), and 
wherein the crystalline oxide semiconductors have a corundum structure or a hexagonal structure (¶ 0064-66).
Regarding claim 9, Hitora teaches at least in figure 11:
wherein the p-type semiconductor (102) is epitaxially grown on the n-type semiconductor layer (101a-b) (the term epitaxially grown is a product-by-process term. As such this term does not limit the claim to the required process. All the claim requires is the p-type semiconductor layer be on the n-type semiconductor layer. This is shown in figure 11).
Regarding claim 10, Hitora teaches at least in figure 11:
wherein the two or more p-type semiconductors (102) include a lateral-growth area (each of the 102s has a horizontal portion or a lateral-growth area).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitora.
Regarding claim 8, Hitora does not teach:
wherein the number of the two or more p-type semiconductors is equal to or more than 10.
Hitora only shows 6 p-type semiconductors 105.

However, adding more p-type semiconductors is merely considered a duplication of parts. This is because the court has held “that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” In re Harza, 274 F.2d 669 (CCPA 1960). Adding more p-type semiconductors does not provide new or unexpected results it merely extends the expected results. See MPEP 2144.04(VI)(B).
Regarding claim 11, 
Claim 11 is contains all the limitations of claim 1 except for…
A power system, and
The semiconductor device is integrated with the power system.

Hitora teaches:
Their device can be used in a power semiconductor device such as an invertor. ¶ 0002. Therefore, Hitora teaches that the device of claim 1 can be integrated with a power system. So while Hitora does not explicitly teach the power system it would have been obvious based upon ¶ 0002, that in order to integrate their device into an inverter, or power system, one would obviously have, or know of, a power system. Thus, the limitation of this claim would have been obvious to one of ordinary skill in the art before the effective filing date of the current application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitora, in view of Fujita et al. (WO 2018/043503 A1) (by means of US 2019/0189441 A1 as the English translation) (“Fujita”).
Regarding claim 15,
Claim 15 contains all the limitations of claim 1 with the exception of:
wherein the two or more p-type semiconductors include an oxide semiconductor containing at least iridium.

Hitora does not teach:
wherein the two or more p-type semiconductors include an oxide semiconductor containing at least iridium.

Fujita teaches:
The p-type semiconductor layer can be Ir2O3 or a mixed crystal of Ir2O3 and Ga2O3. ¶¶ 0037-43, and 52
It would have been obvious to one of ordinary skill in the art to substitute the p-type semiconductor material of Hitora with the p-type semiconductor material of Fujita as both materials are directed to the same type of devices, power semiconductors, both provide improvements to current devices, ¶ 0002 of both references, both are attempting to create wide bandgap semiconductors, and based upon the Background, Technical Problem, Solution to the Problem, and Advantageous Effects of the Invention, it appears that p-type Ir2O3 and p-type Ga2O3 are obvious substitutions for each other as their properties are substantially similar, and the use of the material in solving the same problem is similar, if not the same. Therefore, based upon the references and their respective teachings, the art recognizes the two materials to obvious variants of each other. As such, it would have been obvious to one of ordinary skill in the art to substitute one known material for the other for the same purpose of being a p-type semiconductor material in a power device. Further, the art recognizes that each of the materials is equally suited for this task. As such, one of ordinary skill in the art using routine skill in the art would known that these materials are functionally equivalent to each other.

Regarding claim 16, 
Claim 16 contains all the limitations of claim 1 with the exception of:
wherein the two or more p-type semiconductor include a second oxide semiconductor, the second oxide semiconductor and the first oxide semiconductor having different compositions to each other

Fujita teaches:
The material of the p-type oxide semiconductor can include a first oxide semiconductor, Ir2O3, and a second oxide semiconductor, Ga2O3, ¶ 0052.


Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive. 
Applicant asserts Hitora does not teach the p-type semiconductor includes a mixed crystal.
Examiner respectfully disagrees for the reasons stated in the analysis of claim 1 above. 
Applicant also disagrees with Examiner’s position that Hitora element 102 is two or more p-type semiconductors as require by the claim.
This is argument is unpersuasive as Examiner’s interpretation is consistent with Applicant’s disclosure as illustrated in figure 1 where the two or more p-type semiconductors means a plurality of element 1. This is the same shown in at least Hitora figure 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/            Primary Examiner, Art Unit 2822